United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41124
                         Summary Calendar



UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,

                  v.

LONNIE JAMES LEWIS,

                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:03-CR-252-MAC-WCR
                       --------------------

Before JOLLY, DAVIS, AND OWEN, Circuit Judges.

PER CURIAM:*

     Lonnie James Lewis appeals his conviction of being a convicted

felon in possession of ammunition.     He contends that the evidence

was insufficient to support his conviction; that the district court

erred by dismissing two venire members for cause; that his previous

state-court conviction of retaliation did not constitute a crime of

violence as defined by U.S.S.G. § 4B1.2; and that his sentence

violated United States v. Booker.1


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      125 S. Ct. 738 (2005).
                            No. 04-41124
                                 -2-

     We will affirm the jury’s verdict so long as there is evidence

sufficient to allow a reasonable jury to find Lewis guilty beyond

a reasonable doubt.2      The jury could have inferred from the

evidence beyond a reasonable doubt that Lewis knowingly possessed

ammunition.3   Police testimony indicated that Lewis was the sole

occupant of the residence in which the ammunition was found, and

that the ammunition was found in plain view.        Testimony also

established that the ammunition was manufactured in Arkansas and

that it had to have traveled across state lines to be possessed in

Texas.4

     The district court did not abuse its discretion by striking

two venirepersons for cause.5   Those venirepersons’ answers during

voir dire indicated that they would not be able to put their

personal beliefs aside and base their decisions on the evidence

presented in the case.6

     Lewis’s contentions regarding the validity of his conviction

are unavailing.   The conviction therefore is AFFIRMED.




     2
      See United States v. Floyd, 343 F.3d 363, 370 (5th Cir.
2003), cert. denied, 541 U.S. 1054 (2004).
     3
      See United States v. Jones, 133 F.3d 358, 362 (5th Cir.
1998).
     4
      See United States v. Cavazos, 288 F.3d 706, 712 (5th Cir.
2002).
     5
      See United States v. Miller, 666 F.2d 991, 999 (5th Cir.
1982).
     6
      See Patton v. Yount, 467 U.S. 1025, 1037 n.12 (1984).
                            No. 04-41124
                                 -3-

     The Texas offense of retaliation is not a crime of violence

for purposes of the Sentencing Guidelines.7       The issue was raised

for the first time on appeal, and the adjustment for the previous

commission of a crime of violence constituted plain error that

affected   Lewis’s   substantial   rights   and   that   undermined   the

fairness of his sentencing.8 Lewis’s sentence therefore is VACATED

and REMANDED for resentencing.     Because the district court plainly

erred regarding the adjustment for previous commission of a crime

of violence, we do not address Lewis’s Booker contention.9

     CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED.




     7
      See United States v. Montgomery, 402 F.3d 482, 489 (5th Cir.
2005) (retaliation not a “violent felony” under 18 U.S.C.
§ 924(e)(2)); United States v. Martinez-Mata, 393 F.3d 625, 628–29
(5th Cir. 2004) (retaliation not a crime of violence), cert.
denied, 125 S. Ct. 1877 (2005).
     8
      See United States v. Villegas, 404 F.3d 355, 364–65 (5th Cir.
2005).
     9
      See id. at 365.